Citation Nr: 0803301	
Decision Date: 01/29/08    Archive Date: 02/08/08

DOCKET NO.  04-36 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than November 
13, 1998, for a 60 percent evaluation for herniated nucleus 
pulpous, L4-L5, fibromyositis, and lumbosacral paravertebral 
muscles (low back disability), for purposes of accrued 
benefits.

2.  Entitlement to an effective date earlier than November 
13, 1998, for a total rating based on individual 
unemployability (TDIU), for purposes of accrued benefits.

3.  Entitlement to dependency and indemnity compensation 
(DIC) pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Associate Counsel


INTRODUCTION

The veteran served on active military duty from January 1952 
to January 1954.  He died in December 2003, and the appellant 
is his widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

This case has been advanced on the docket due to the advanced 
age of the appellant. 38 U.S.C.A. § 7107 (West 2002); 38 
C.F.R. § 20.900(c) (2007).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant is the veteran's surviving spouse.  The veteran 
died on December 19, 2003.  At the time of his death, he had 
a pending appeal in which he was seeking earlier effective 
dates for the assignment of a disability rating of 60 percent 
for his service-connected low back disability and the grant 
of total disability due to individual unemployability (TDIU)  
The effective date of both were established as November 13, 
1998.  

In December 2003, the appellant filed her application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits.  By rating decision issued in March 2004, 
the RO denied the outstanding earlier effective date claims 
and the appellant's DIC claims based on both 38 U.S.C.A. 
§ 1318 and service connection for the cause of the veteran's 
death.  The appellant perfected an appeal.  The Board issued 
a decision in August 2006 denying the appellant's claims.  
The appellant appealed that decision to the Court of Appeals 
for Veterans Claims (Court).  By Order issued in November 
2007, the Court vacated and remanded the Board's August 2006 
decision pursuant to a Joint Motion for Remand.  The Joint 
Motion for Remand stipulated that the appellant's claim for 
service connection for the cause of the veteran's death is 
dismissed.  Thus that issue is not presently before the 
Board.  The remaining issues, however, are before the Board.

The Board finds that remand is necessary in order to comply 
with the terms of the Joint Motion for Remand.  That is, the 
Board must remand in order to ensure that all relevant VA 
treatment records have been obtained as the Joint Motion 
described.  

The Board notes that the claims file contains VA treatment 
notes from January 1992 through August 1993, January 1994, 
June 1995 through July 1996, July 1997 through January 2000, 
and December 2003.  X-ray reports are also of record from 
January 1994 and April 1999.  All efforts should be made on 
remand to eliminate any gaps in these treatment records.

In addition to the above development to be conducted on 
remand, the appellant should be provided with VA notice that 
is compliant with VA's current notice obligations under the 
Veterans Claims Assistance Act of 2000 (VCAA) given the 
changes in the law since the last notice was provided in 
February 2004.  

The Board also notes that the February 2007 notice did not 
give notice as to accrued benefits.  Thus, on remand, such 
notice should be provided to the appellant.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice 
that is compliant with the current 
requirements regarding the information 
and evidence needed to substantiate 
entitlement to DIC and accrued 
benefits.

2.  Thereafter, contact the VA Medical 
Center in San Juan, Puerto Rico, and 
request any treatment records relating 
to the veteran's service-connected 
disabilities for the following periods:
	a)  August 1993 through June 1995;
	b)  July 1996 through July 1997; 
and
	c)  January 2000 through December 
2003.

3.  Thereafter, the appellant's claims 
should be readjudicated.  If such 
action does not resolve the claims, a 
Supplemental Statement of the Case 
should be issued to the appellant and 
her representative, if any.  An 
appropriate period of time should be 
allowed for response.  Thereafter, 
these claims should be returned to this 
Board for further appellate review, if 
in order.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



